WOLF, J.
Appellant raises two points on appeal. We find one has merit. The trial court’s order fails to address the statutory factors set out in section 61.13001(7), Florida Statutes (2006). We also are unable to ascertain from the record why the trial court allowed the father to relocate with the minor children. We, therefore, reverse that portion of the order allowing the relocation. On remand, the trial court should expeditiously consider and address the statutory factors to determine whether relocation should be permitted. If the trial court feels more evidence is necessary, it may take further testimony as to this issue.
BROWNING, C.J., and THOMAS, J., concur.